Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/03/2021 has been entered. Claims 8-10 are withdrawn. Claims 1-20 are currently pending in this application.

Election/Restrictions
Claims 1-7 and 11-20 allowable. Claims 8-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A and Species B, as set forth in the Office action mailed on 09/11/2021, is hereby withdrawn and claim 8-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:

Regarding claims 1 and 14, the prior art of record, taken along or in combination, fails to disclose or suggest a double-sided display panel, comprising a light-emitting module placed between a first conversion panel and a second conversion panel; wherein the light-emitting module comprises a plurality of light-emitting units; wherein the first conversion panel comprises a first blocking layer, a first light shielding layer and a plurality of first conversion patterns, wherein the first light shielding layer is located on a side of the first blocking layer facing away from the second conversion panel; wherein the second conversion panel comprises a second blocking layer, a second light shielding layer and a plurality of second conversion patterns, wherein the second light shielding layer is located on a side of the second blocking layer facing away from the first conversion panel; wherein the first blocking layer is configured to block light of a first color emitted from the light-emitting units, the first conversion patterns are configured to perform color conversion on light penetrating the first blocking layer, the second blocking layer is configured to block light of a second color emitted from the light-emitting units, and the second conversion patterns are configured to perform color conversion on light penetrating the second blocking layer; and the first color is different from the second color; wherein “the first light shielding layer is merely capable of shielding light of the second color penetrating the first blocking layer, and the second light shielding layer is merely capable of shielding light of the first color penetrating the second blocking layer” in combination with the other required elements of the claim. 
Claims 2-13 and 15-20 are allowable due to their dependency.
The most relevant reference, Chen et al. (US 2016/0306215) in view of Park et al. (US 2020/0040255) only discloses a double-sided display panel, comprising a light-emitting module placed between a first conversion panel and a second conversion panel; wherein the light-emitting module 
Han (US 2012/0169967), Kang (US 2017/0179087), Kim (US 2019/0081122) and Lai (US 2017/0162829) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871